Citation Nr: 1730097	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to July 1971 and was awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board remanded the claim on appeal for additional development. The claims file has been returned to the Board for consideration

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in its April 2016 Board Remand, the Veteran was afforded VA examinations in connection with his claim in July 2010 and April 2013 and both examiners referenced audiometric findings from a July 1971 separation examination.  The Board found, however, that the service treatment records associated with the VA electronic file, the VBMS file, appeared to be incomplete, as the scanned image of the July 1971 separation examination report contained only the front page of the double-sided report.  The Board determined that as the audiometric findings referenced by the VA examiners and the AOJ were not associated with the electronic claims file, a remand was required to search for such. 

In June 2016, the National Personnel Records Center (NPRC) responded to the AOJ's request for the Veteran's service records that all available records were shipped to the contracted scanning vendor for uploading into VBMS in June 2016.  In May 2017, the NPRC responded to the AOJ's request for the Veteran's complete July 1971 separation examination report that all available personnel documents and/or service treatment records at that location were uploaded in VBMS in June 2016 and directed the AOJ to the information in the VBMS claims file.  In a February 2017 letter to the Veteran, the AOJ informed him that all efforts to obtain the needed information had been exhausted and further attempts to obtain the records would be unsuccessful. 

It appears that the AOJ may not have exhausted all efforts to obtain the complete July 1971 separation examination report.  As the complete July 1971 separation examination report was available to prior VA examiners when the claims file was in paper form and the first page of the July 1971 separation examination report, a double-sided report, was indeed uploaded into VBMS, it appears that the second page of the report was not scanned in VBMS.  The AOJ did not make any efforts to obtain the complete July 1971 separation examination report from any federal records repository or contracted scanning vendor involved in the scanning process.  On remand, the AOJ should thus attempt to locate the Veteran's complete July 1971 separation examination report from such entities. 

Also, of record are a number of medical opinions as to the issue of whether the Veteran's pre-existing left ear hearing loss was aggravated by his military service, including acoustic trauma from weapons training, specialized combat training, and work in communication centers and along the flight line, without hearing protection.  However, no examiner, when opining that the increase in severity of the Veteran's left ear hearing loss, post-service, is most likely due to the aging process, has sufficiently considered the Veteran's lay statements, and those of his wife, describing long-standing hearing loss symptoms after his separation from service in 1971 and his 1994 hearing evaluation demonstrating more severe left ear hearing loss.  The Board also seeks medical comment as to the conflicting theories relied upon the present case, that the Veteran's in-service acoustic trauma caused his current right ear hearing loss but did not cause any increase in his pre-existing left ear hearing loss.  On remand, the AOJ should thus obtain a sufficient medical opinion.




Accordingly, the case is REMANDED for the following action:

1. Make arrangements to contact any appropriate federal records repository or contracted scanning vendor to obtain the Veteran's complete July 1971 separation examination report, specifically, the second page of the double-sided report, which was previously available in paper form and not scanned properly and/or uploaded into VBMS at the time the Veteran's service treatment records were uploaded into VBMS. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Notice of any unavailability must be provided to the Veteran and his representative. 

2. Then, forward the Veteran's claims file to the VA examiner who submitted the most recent VA opinion in March 2017, or a suitably qualified substitute.  An additional examination of the Veteran should only be performed if deemed necessary by the individual providing the opinion.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's pre-existing left ear hearing loss was aggravated by his military service, including acoustic trauma from weapons training, specialized combat training, and work in communication centers and along the flight line, without hearing protection.  In so doing, the examiner should indicate whether any increase in severity of left ear hearing loss was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

The examiner should specifically consider and comment upon the Veteran's lay statements, and those of his wife, describing long-standing hearing loss symptoms after his separation from service in 1971 and his 1994 hearing evaluation demonstrating more severe left ear hearing loss.  

The examiner should also specifically consider and comment upon the medical conclusion that the Veteran's in-service acoustic trauma has been determined to be the cause of his current right ear hearing loss.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Readjudicate the Veteran's claim in light of the additional evidence.  If his claim is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




